Mr. Justice Goodwin delivered the opinion of the conrt. 2. Street railroads, § 131*—when evidence is insufficient to show wanton and wilful misconduct in injuring person crossing street car trade. Evidence held insufficient to warrant finding that certain cars of defendant were being pushed along the track at an excessive rate of speed, or that defendant’s servants were so conducting the moving of the cars as to constitute wilful and wanton misconduct, undér a count of a declaration charging defendant with wilful and wanton injury to a person crossing the street car tracks.